Title: To George Washington from Tobias Lear, 26–30 January 1794
From: Lear, Tobias
To: Washington, George


          
            My dear Sir,
            London, January 26th[–30] 1794
          
          Presuming on the wish which you had the goodness to express when I left you last, that
            you might sometimes hear from me after my arrival in Europe, I have ventured to write
            you one letter from Glasgow, and now improve the opportunity offered by the Ship
            Delaware, Capt. Truxon, to write to you again.
          I was between 3 & 4 weeks in Scotland, during which time I improved every occasion
            (and many offered) of making myself acquainted with the manufactures
            and other important objects in that Country. Altho’ my sailing for Scotland was a matter
            determined upon so short a time before I left America as to prevent my taking so many
            letters for that part of the Kingdom as I should otherwise have obtained; yet I found
            civilities and attentions heaped upon me in the most unbounded manner. An unreserved
            communication respecting the manufactures, commerce & agriculture of Scotland, as
            far as I had an opportunity of making enquiries, was a circumstance peculiarly
              pleasing.
          On my way from Edinburgh to London, I visited Dryburgh Abbey (about 30 miles from
            Edinbg) and deliverd to Lord Buchan the letter which you had the goodness to give me for
            him. Altho’ I had determined to spend but one day at this place; yet I found it
            impossible to carry that determination into effect; for so pressing were the entreaties
            of Lord & Lady Buchan that I should prolong my stay there, and such was the
            undisguised hospitality—and I may say affectionate treatment which I received from them,
            that at the end of three days I was obliged to say in strong terms that I must pursue my journy. Finding that I could stay no longer at
            Drybugh Abbey without inconvenience to my business—Lord & Lady Buchan put into my
            hands letters to some of their best friends in London & earnestly pressed me to make
            use of them to encrease the number of my useful or agreeable acquaintances in this
            City—And no resistance on my part could prevent his Lordship from taking me on for the
            distance of twenty miles in his Carriage to the town of Coldstream, and as little could
            my entreaties avail to prevent his going with me. As we were to set out at six o’clock
            in the morning (which at that season is nearly two hours before day light in Scotland)—I
            concluded that we should take breakfast at the first stage of ten miles; but when I came
            down at half past five, I was surprized and distressed to find Lady Buchan already up
            and breakfast provided. I expressed my concern; but in vain: the reply was—we love
            General Washington so dearly that we wish to conduct towards one who has been long a
            member of his family and is esteemed by him, as we would towards our own child if we
            were so happy as to have one.
          Lady Buchan wrote the enclosed note to Mrs Washington, begging her acceptance of the
            Earl’s likeness, in pa⟨s⟩te, taken by the famous Tassie, from whom I received it in
            London, and have transmitted it herewith.
          
          I have ventured, my dear Sir, to give the preceding detail because I felt myself most
            delightfully impressed in receiving such peculiar marks of kindness, in consequence of
            the letter which you gave me, as it discovered the veneration and affection with which
            you are considered in this part of the world. And altho’ I have had an opportunity of
            seeing & feeling it more peculiarly in this instance than in any others; yet I have
            every where met with enthusiastic expressions of admiration & affection for your
            character.
          Sir John Sinclair had left Scotland for this City before I got to Edinburgh, which is
            his place & residence in Scotland. I have had the pleasure of seing him here, and
            put into his hands the letter with which you honored me for him; he has been very
            particular in his attentions to me, and being possessed of a large fund of useful
            knowledge and very happy and ready in his communication of it, I expect much benefit
            from his Acquaintance. He is of one of the first families in Scotland—possesses a very
            large estate there—is a member of Parliament—President of the national board of
            Agriculture—and considered by all parties a useful & most valuable member of
            Society—He is a friend of the present ministry and said to be much in the confidence of
            Mr Pitt. He is above 35 years of age; but his appearance bespeaks him younger, his dress
            plain & his manners perfectly easy & free from formality.
          Mr Young came in town a few days ago, to attend a meeting of the national Society for
            promoting Agriculture, of which he is Secretary, with a salary of 500£ per year. He soon
            found me out, and I have been much with him since. He is a man whose appearance does not
            charge him with being more than 45 years old, which is less than his real age some 7 or
            8 years, as I am informed; he is about 5 feet 10 inches
            high—rather thin—an interesting countenance, aquiline nose & good eye; his
            conversation is animated and he handles his subject with dexterity; but many who know
            him well consider him rather as a theorist on the subject of farming—and even say that
            he never made half the experiments of which he has published the result—and his own farm
            is said to be one of the most slovenly in the part of the Country where he lives: It is
            however acknowledged by All, that he has done very great good to the cause of
            agriculture, by his writings and perseverence. In his political
            opinions it is said there has been a change since the commencement of
            the war with France—and some are so ill-natured as to impute it to the 500£ which he
            receives as Secy to the Board of Agriculture—Certain it is that he is now as high a
            monarchist as any in Britain.
          I have given this personal description of those persons with whom you are in the habits
            of correspondence; because I know one feels desireous of knowing something more of
            persons with whom they converse by letter, but have never seen, than what they can
            collect from a general account.
          Of the Earl of Buchan I should say something also. His Lordship is about the middle
            size, rather thin—his manner & conversation full of vivacity, the portrait which
            accompanies this resembles him; but I think it must have been a better likeness of him 8
            or 10 years ago—he now appears to be about 55. He has been married to his present and
            only lady about 23 years. They have no issue—and the title will
            go to his Brother Henry Erskine—who is at present at the head of the Scotch Bar—and what
            is remarkable, his Lordship’s Youngest Brother, the Honble Thomas Erskine, is considered
            at the head of the English Bar. We have often heard of this gentleman, from the
            conspicuous figure he has made in most of the important causes which have come before
            this Court for several years past. Had it not been the Earls
            misfortune to have been born a Lord, he would in all probability have made as
            conspicuous a figure in the law or some other literary pursuit as his Brothers have
            done; for he has been assiduous in the acquisition of knowledge—and is considered as
            possessing very considerable talents; his moderate disposition has however helped him
            from pressing himself forward in the political world in the manner that his rank &
            abilities would have given him a right to do. He has rather chosen to enjoy domestic
            life, and attend to the improvemt of his Estate, as well as to promoting the interest of
            agriculture & manufactures in general. In the former I understand he has been
            successful, and from being ranked as a poor nobleman 15 years ago, he has become the
            reverse—and what is much to his honor, all the tenants in his Estates have grown rich as
            well as himself.
          Mr Anderson, Professor of Mathematics & natural Philosophy in the University of
            Glasgow, informed me that he had written to you some months ago on the subject of an
            improvement which he had made in Artillery—and had also sent some
            publications which he had made therein. This Gentleman seems to be an enthusiastic
            admirer of America & her Government and is very anxious that our Country should
            derive an advantage from his improvements. The French, it is said, have received vast
            advantage from Mr Anderson’s Artillery; it being carried over there by himself in 1789,
            after the improvement was rejected by the Duke of Richmond, or rather after the proposal
            to let him have the improvement was rejected; for Mr A. tells me that he never deigned
            to make any enquiry into it. The most important point is his having found a method of
            destroying the recoil of the Cannon without moving or injuring the carriage. This Mr A.
            shewed to me very fully & clearly—and gave me every information on the subject of
            it. Its simplicity is as astonishing as its effects. Besides his improvement of
            Artillery, Mr Anderson has introduced many very useful & important inventions &
            improvements for their Manufacturing machines of various descriptions in Scotland, and
            having communicated them gratis & without reserve to the manufacturers he is much
            venerated & beloved by them. If we should carry into effect the intention of
            establishing a national University in Washington City, Mr A. would be a great
            acquisition to it, provided he could be drawn over there. He is spoken of whereever he
            is know[n] as a man of great talents as a natural Philosopher & Mathematician; but
            his liberality of opinion in politics gives great offence to the high government folks
              here.
          Before this reaches you, I trust you will have received a letter which I had the honor
            of writing to you from Glasgow, together with a Box containing a few Articles which I
            took the liberty of putting up for yourself & Mrs Washington, as Specimens of the
            manufactures of the Country. These I left to be sent to America by the first vessel
            sailing from Glasgow for that place, and they will either go to Norfolk in the Ship
            Alnomac or to New York, in the Brigantine John & Jane; these being the first Vessels
            to sail for America: and in whatsoever vessel they go, they will be forwarded to
            Philadelphia. I enclose a duplicate of the Invoice of the Articles.
          The watch for Mrs Washington is preparing; but cannot be got ready to go by this
            Vessel. It will be sent in the next that sails, which will be in about ten days. The man
            who is finishing the watch, wishes it to be a very good one, altho
            plain, and therefore choses rather to finish one on purpose than to send any one which
            he had ready, altho, he considered them as good—He is spoken of as one of the most
            honesst among the most eminent in his way. The white thorn plants will be ready for the
            next vessel also.
          In the Box from Glasgow there is some furze seed; which I sent under an impression that
            it might answer for hedges with you, as it was used for that purpose about Glasgow, and
            looked well; but I was afterwards informed, that the hedges of it were not secure
            against swine—and that when it once got root in the ground it spread over every part
            & became a troublesome weed.
          When I came to this Country I determined, as much as possible, to avoid all
            conversation on political subjects, knowing that any opinion of mine on those points
            could be of no use to any one, and that possibly they might be detrimental to me: Altho’
            I have adhered pretty well to this resolution, yet it has not prevented me from hearing
            opinions expressed, of such a nature, and with so much openness as astonished me, when I
            knew the excess of punishment which the Government had inflicted on some individuals who
            had openly avowed their sentiments. An Idea not uncommon in Scotland, and the northern
            parts of England through which I have passed, is, that it is now folly to talk of a
            reform in Government—nothing short of a revolution can be thought of—men of moderation
            who espoused the cause of a reform havg been run down & put out of countenance, they
            lay by to see the event of measures which they know to be disagreeable to the Country at
            large—and leave to the more violent to push matters with a high hand, which would not
            have been necessary if the voice of reason and moderation had not been violently
            suppressed in its early stages. The Government beleive, because these moderate &
            respectable Characters rest in silence at present, that they approve their measures; but
            the reverse of this is true. They cannot approve, and they do not venture to express
            their disapprobation openly, because the cry of “Mad Dog” against
            them would cause them to be hunted down by the Underlings of party, and make their lives
            very uneasy; they therefore chuse to let the matter work in the only way in which it now
            can work, fully convinced that no great length of time can elapse before the storm will
            burst upon those who seem to have taken peculiar pains in preparing materials for
            it.
          
          Altho’, as I observed before, I have avoided as much as possible entering into any
            political conversations; yet persons who would not openly express their sentiments to
            others, subjects of this Country, have spoken to me in a style which I have thought
            imprudent for them to use even tho’ they knew I should never use it to their
            disadvantage—and some of them have been persons of no inconsiderable standing here.
          After giving this detail of what I have observed respecting the sentiments of many
            here; it may, notwithstanding, be proper to remark, that so large is the majority in
            Parlament for supporting the present ministry and for prosecuting the war, no doubt can
            remain but that it will be pursued, and especially as it is said that Mr Pitt can
            command in loan any sums he may want, and upon better terms than he could make last
            year. The want of employment at the manufacturies gives a great number of men to the
            Army & navy. But the truth is, a strong spirit of discontent prevails more or less
            in every part of the Kingdom—the causes which first excited it not only still exist, but
            increase every day—Those who are discontented are not by any means altogether of the
            lower order of people—many of distinguished property—many of distinguished talents—and
            some of distinguished rank are among them.
          The Speech of the President on opening the Session of Congress arrived here the day
            before the Parliament met. It was universally approved & admired—at least so far as
            I could hear of any expressions respecting it—and very honorable mention was made of it
            as well as of America in general in some of the speeches on the day that Parliament met.
            Mr Fox in particular dwelt with enthusiastic energy on the—virtues—the talents—and the
            peculiar good fortune of General Washington. He drew, with much warmth, a lively
            comparison between the conduct of the American Governmt and that of this Country—much to
            the disadvantage of the latter. In an animated voice he cried—“All the Kings of Europe
            when compared with the great & the good Washington appear—small—and I had almost
            said contemptable”; but says he, in a lower voice, “I must except
            our own King.” The public papers, you will observe, have noticed this part of Mr Fox’s
            speech in the debates; but they have not given a just statement of it. I was present and
            felt his words strike my very soul—I wished to have embraced him for them.
          
          On your goodness, my dear Sir, do I rely to pardon me for the trouble of this tedious
            letter—I have written it for the purpose of giving you some idea of things here as they
            really are—and shall feel peculiarly happy if you find a moment’s amusement or one thing
            that is acceptable as information through the whole of it.
          Everything respecting my own affairs is a[s] favorable as I could expect, considering
            the prospect of a continuance of the war, which is always more or less detrimental to a
            regular system of mercantile business. I have found every disposition in the great
            manufactures and merchants with whom I have been particularly conversent, to promote my
            views in business; but I have done nothing yet decisive in business, as we shall not be
            ready ’till mid-summer to pursue our plan fully at the City of Washington. Generally speaking I find a strong affection towards the americans in
            the manufacturing part of the Community—it is less in the mercantile—and still less I
            beleive in another class.
          I take the liberty to enclose some papers from the opening of parliament to the present
            date, by which you will see something of what may be expected from the complexion of the
              debates.
          For Mrs Washington my best and grateful respects I beg may be made acceptable and to my
            young friends Nelly & Washington I send my love. And that
            they and yourself may enjoy all the health and happiness that this life can afford is
            the earnest prayer of my dear Sir, Your affectionate friend & grateful & obliged
            Servant
          
            Tobias Lear.
          
          
            P.S. Jany 30: 1794 Captn Truxon not sailing so soon as he expected has given time for
              finishing the watch for Mrs Washington, which I have committed to the special care of
              Capt. Truxon, together with the likeness of Lord Buchan. The watch, as you will see by
              the enclosed Bill has a little exceeded the sum which you put into my hands for the
              purchase of it. But this being a horizontal Watch (which are decidedly the best) and
              made with very particular care by one of the first hands in London, I thought I might
              venture to go a triffle beyond the mark, rather than send one which could not be so
              well warranted.
            I have engaged 5000 of the white Thorn plants which will be put on board the Ship
              Peggy bound to George Town, She will sail by or before the 10th of next month, and is
              addressed to Colo. Deakins.
            
            Having mixed very much in almost all ranks of people since I have been here, and
              heard with attention all sentiments on public matters: Besides which I have been
              sought for and have had communications pressed upon me from quarters where the best
              knowledge of the views of this Governmt are to be found—Summing up in my mind all
              circumstances & communication I hesitate not to say to you, my dear Sir, that I am
              clearly impressed with a beleif, that it is the wish & view of the present
              Governmt of this Country to quarrel with the U.S.—and that their object is to make the
              U.S. appear to be the first open Aggressors, then endeavour to persuade the people
              that on the part of Britain it is a war of defence. Sure I am however that this excuse
              will never be accepted by the people of this Country—and that if the present ministry
              should be mad enough to plunge the nation in a War with the U.S. it will only hasten their own ruin. Their ruin & a terrible crush in this
              Kingdom, I cannot help looking upon as inevitable and at no great distance. It is
              impossible for me to communicate to you at this time the grounds upon wh. this opinion
              is founded—And I should hardly venture to say as much as I have done; but that I shall
              deliver this letter into Capt. Truxon’s hands and rely upon his special care of
                it.
            The eyes of the people here are beginning to open with respect to France—It is openly
              said here & in Almost every part of the Kingdom that it is folly to contend longer
              with that Nation—which is now considerd as the most powerful & energetic at this
              moment in Europe. The great successes of France can no longer be hid from the
              people—and the reports of their internal divisions are no longer beleived—as all
              operations & the Accounts of impartial men coming from that Country give the lie
              therto.
          
        